The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Claims 1 – 17 are currently pending.

Priority
This application 16/850,477, filed 04/16/2020 is a continuation of 16/164,282, filed 10/18/2018, now U.S. Patent 10,660,849.  16/164,282 claims foreign priority to 17197466.0, filed 10/20/2017.

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the language “a formulation according to claim 1 in the form of either a ready-to-use aqueous solution or powder” (Emphasis added).  However, the formulation according to claim 1 is limited to the “form of a ready-t0-use aqueous 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 – 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as failing to further limit the subject matter of a claim (Claim 1) on which it depends.  Claim 16 recites the language “a formulation according to claim 1 in the form of either a ready-to-use aqueous solution or powder”.  However, the formulation according to claim 1 is limited to the “form of ready-to-use aqueous solution.  Therefore, Claim 16 broadens (aqueous solution or powder) and does not further limit the scope of Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

	
Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1 – 4 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birch et al. in US 2005/0085440 (published: April 21, 2005) in view of Bhise et al. in Asian Journal of Pharmaceutics 201 – 215 (2008), as evidenced by Davis et al. in US 2001/0055569 (published December 27, 2001) and Drugbank at https://www. drugbank.ca/drugs/DB00921.
Birch teaches aqueous formulations suitable for intranasal administration comprising buprenorphine or a physiologically acceptable salt or ester thereof and 
(a) a pectin having a degree of esterification of less than 50%, (b) chitosan and a polyoxyethylene-polyoxypropylene copolymer (poloxamer) or (c) chitosan and hydroxypropylmethylcellulose, wherein the formulations can induce rapid and prolonged analgesia when delivered intranasally to a patient and produce within 30 minutes a therapeutic plasma concentration of buprenorphine Cther of 0.2 ng/ml or greater which is maintained for a duration Tmaint of at least 2 hours (Abstract).
et al. (p [0043]), the prior art recognizes the thickening properties of HPMC, pectin, poloxamer, in nasal drug delivery compositions.  As such, the formulations of Birch containing one or more of HPMC, pectin and poloxamer are reasonably construed as comprising a thickening agent.
Birch teaches and claims aqueous solutions suitable for intranasal administration, which comprise: (a) from 0.1 to 10 mg/ml (0.01 to 0.1% w/v) of buprenorphine or a physiologically acceptable salt or ester thereof, (b) from 0.1 to 20 mg/ml (0.01 to 0.2% w/v) of a chitosan, and (c) from 50 to 200 mg/ml (0.5 to 2% w/v) of a polyoxyethylene-polyoxypropylene copolymer (poloxamer); which solution has a pH of from 3 to 4.8 (Claim 19).
Buprenorphine is the sole analgesic ingredient in the composition of Birch and thus said compositions are reasonably taken to contain buprenorphine as the sole active ingredient (instant Claim 1). 
Birch teaches, in each of Examples 1 – 6, preparation of solution formulations comprising the hydrochloride salt form of buprenorphine, buprenorphine hydrochloride (instant Claim 2).
Birch teaches the solution has a pH of from 3 to 4.8 and the pH may be adjusted to an appropriate value by addition of a physiologically acceptable acid and/or physiologically acceptable buffer (p [0071]; instant Claim 1).  Birch teaches the pH may thus be adjusted solely by means of a physiologically acceptable mineral acid or solely by means of a physiologically acceptable organic acid.  Birch teaches buffering agents 
Birch teaches, in Example 5, a process for preparing a nasal solution containing buprenorphine, chitosan and poloxamer comprising the steps of 1) dissolving poloxamer (a thickener) with stirring into water for injection (WFI), 2) dissolving chitosan glutamate in the poloxamer solution, 3) adding buprenorphine hydrochloride and dextrose to a volumetric flask containing benzalkonium chloride solution and water; 4)  adding the chitosan/poloxamer solution to the volumetric flask containing the buprenorphine solution; and 5) adjusting the pH to 3.4 using 1M hydrochloric acid to obtain a clear colourless solution (instant Claim 12).
Birch teaches the formulations may comprise other suitable excipients, including for example inert diluents, disintegrating agents, binding agents, lubricating agents, sweetening agents, flavouring agents (instant Claim 10), colouring agents and preservatives (p [0123]).
Birch teaches in Tables 9 and 10 the effect of added dextrose and mannitol respectively, to the solubility of buprenorphine hydrochloride (BPN, HCl) at pH values ranging from 3 to 6; which overlaps with and thus renders prima facie obvious the pH ranges recited in instant Claims 1, 3 and 4.  
Although Birch, arguably, teaches intranasal formulations having a pH from 3 to 4.8 are preferred, Birch discloses examples of formulations having a pH as high as 6.  
Moreover, one of ordinary skill in the nasal formulation art, as disclosed by Bhise, would have been cognizant of the critical role pH plays in optimizing delivery of drugs intranasally.  Specifically, Bhise teaches 1) most of the compounds available for 
In the present case, buprenorphine (structure shown below, as disclosed by Birch, page 10) is well known analgesic that is basic in nature.

    PNG
    media_image1.png
    416
    496
    media_image1.png
    Greyscale

Buprenorphine
As evidenced by, Drugbank, the pKa (defined as the pH at which 50% of the drug is in ionized form) of buprenorphine is 8.31.  One of ordinary skill would have recognized that for basic drugs the percent of drug in ionized form increases as the pH is lowered. 

It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pH of the intranasal buprenorphine analgesic composition of Birch to any value ranging from 4.5 – 6.5; a range that substantially overlaps with and thus renders prima facie obvious the ranges recited instant Claims 1, 3 and 4 (see MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
One would have been motivated to do so, with a reasonable and predictable expectation of success because 1)  Birch teaches examples of buprenorphine compositions with a pH ranging from 3 – 6, albeit, as noted above, the pH range of 3 – 4.8 being preferred; 2)  Bhise teaches i) the pH at which drugs are available in unionized form is favorable for absorption of drugs and hence improves the bioavailability of a nasal dosage form, ii) acidic pH causes nasal irritation followed by increase in the nasal mucociliary clearance rate, whereas alkaline pH leads to the microbial susceptibility and infection and iii) maintaining the nasal formulation pH in the physiological range of 4.5 to 6.5; and 3) as evidenced by Drugbank, buprenorphine, a basic drug (pKa = 8.24) will exist in unionized form to a greater extent at the higher end 
Finally, it is noted that the language “for sublingual and buccal administration” as recited in the preamble of instant Claim 1 is drawn to an intended use of the formulation and thus not given patentable weight.  As discussed in MPEP 2111.01(II): "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  See also In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claims 7 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birch et al. in US 2005/0085440 (published: April 21, 2005) in view of Bhise et al. in Asian Journal of Pharmaceutics 201 – 215 (2008), as evidenced by Davis et al. in US 2001/0055569 (published December 27, 2001) and Drugbank at https://www. drugbank.ca/drugs/DB00921; as applied to the rejection of Claims 1 – 4 and 10 in the 103(a) rejection above, and further in view of Achari et al. in US Patent 6,677,346  (published: January 13, 2004).
As discussed in the 103(a) rejection above, Birch in view of Bhise render prima facie obvious an aqueous formulation comprising buprenorphine as recited in instant 
Birch teaches that thickening and gelling agents (such as cellulose polymers, particularly sodium carboxymethyl cellulose, alginates, gellans, pectins, acrylic polymers, agar-agar, gum tragacanth, gum xanthan, hydroxyethyl cellulose and chitosan, as well as block copolymers of polyoxyethylene-polyoxypropylene) can be added to the composition (p [0118]) but does not disclose any specific amounts of said polymers.
Birch teaches buffering agents may be used in the composition to maintain a pH that is compatible with nasal fluid (4.5 – 6.5 per Bhise), but does not disclose any specific buffers.
 Achari teaches pharmaceutical formulations for intranasal administration comprising morphine or pharmaceutically acceptable salt thereof at a pH from about 3.0 to about 7.0, wherein said formulations provide enhanced absorption of morphine, and wherein nasally administering said formulations comprising a therapeutically effective amount of morphine to a mammal elicits an analgesic or anesthetic response (Abstract).
Achari teaches the intranasal formulations can include a buffer to maintain the pH of morphine or pharmaceutically acceptable salt thereof, a pharmaceutically acceptable thickening agent, humectant, absorption enhancer and combinations thereof (column 6, lines 18 – 23).
Achari teaches the viscosity of the formulations of the present invention can be maintained at a desired level using a pharmaceutically acceptable thickening agent, wherein thickening agents include the cellulose-based compounds, methyl cellulose, 
Achari teaches, in morphine sulfate Formulations 1, 2 and 4, wherein the pH is maintained with a citrate buffer (instant Claim 9).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the intranasal aqueous buprenorphine solution formulations of Birch for inducing analgesia, with a thickener that is a cellulose derivative, including carboxymethyl cellulose in concentrations ranging from 0.1% to 20% by weight of the formulation. One would have been motivated to do so, with a reasonable and predictable expectation of success because Achari teaches related pharmaceutical formulations in the form of an aqueous solution for intranasal administration to induce analgesia can comprise a pharmaceutically acceptable thickening agent (including carboxymethyl cellulose) which is added to maintain the viscosity of the formulation at a desired level.
Further, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to buffer the pH of the aqueous buprenorphine formulation with a citrate buffer. One would have been motivated to do so, with a reasonable and predictable expectation of success because Achari teaches the pH of related pharmaceutical formulations in the form of an aqueous solution for .   
Claims 15 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birch et al. in US 2005/0085440 (published: April 21, 2005) in view of Bhise et al. in Asian Journal of Pharmaceutics 201 – 215 (2008), as evidenced by Davis et al. in US 2001/0055569 (published December 27, 2001) and Drugbank at https://www. drugbank.ca/drugs/DB00921; as applied to the rejection of Claims 1 – 4 and 10 in the 103(a) rejection above, and further in view of Imbert, C. in US Patent 5,601,077 (published: February 11, 1997).
As discussed in the 103(a) rejection above, Birch in view of Bhise render prima facie obvious an aqueous formulation comprising buprenorphine as recited in instant Claim 1 and a process for preparing said formulation.  
Birch teaches that following preparation of the aqueous solution formulation a single dose nasal spray device was filled with the solution and that the composition may take the form of a kit of parts, which kit may comprise the intranasal composition together with instructions for use and/or unit dosage containers and/or an intranasal delivery device (i.e. a package comprising a nasal spray device prefilled with the buprenorphine aqueous solution, instant Claim 16).  
Birch does not explicitly disclose that the nasal spray device, prefilled with the buprenorphine solution, is a syringe.  
Imbert teaches and claims a nasal syringe sprayer capable of delivering medication in the form of a spray with a means for limiting the amount of therapeutic liquid delivered to the patient so that, for example, the dosage may be divided into equal 
Imbert teaches the syringe sprayer includes one-way valve to prevent refilling the syringe after use and also controls the amount of medication delivered to each nostril.  Imbert teaches the syringe sprayer is straight-forward, reliable, and easily fabricated and provides the simplicity, ability to store therapeutic liquids and efficiency of a syringe in a device capable of delivering medication in the form of a spray without the use of complex difficult to use medication wasting adapters and without requiring further assembly at time of use which can lead to contamination and misuse (column 8, lies 42 – 52).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use, as the single dose nasal spray device of Birch, a syringe sprayer.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Imbert teaches a syringe sprayer controls the amount of medication delivered to each nostril, is straight-forward, to use, reliable, easily fabricated and provides the simplicity, ability to store therapeutic liquids and efficiency of a syringe in a device capable of delivering medication in the form of a spray without the use of complex difficult to use medication wasting adapters and without requiring further assembly at time of use which can lead to contamination and misuse.
It is noted that the language recited in Claim 16 drawn to “instructions to orally administer said pharmaceutical formulation to a patient suffering from opioid withdrawal syndrome” (as well as the language in Claim 17, which further limits the patient In re Ngai, 367 F.3d at 1339” (“He [Ngai] is not, however, entitled to patent a known product by simply attaching a set of instructions to that product”) (Emphasis added). In Ngai, the court ruled that:
“the printed matter [instructions] no way depends on the package [the product], and the package [product] does not depend on the printed matter [instructions]. All that the printed matter does is teach a new use for an existing product (emphasis added). As the Gulack court pointed out, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.”

Id. If we were to adopt Ngai's position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product. This was not envisioned by Gulack. Ngai is entitled to patent his invention of a new RNA extraction method, and the claims covering that invention were properly allowed. He is not, however, entitled to patent a known product by simply attaching a set of instructions to that product”.

In the present case, Claim 16 recites a package (a product), which is rendered obvious over the combination of Birch, Bhise and Imbert.  Accordingly, consistent with the ruling of the Ngai court, Applicant is not entitled to a patent to the obvious product simply by attaching a set of instructions to that product.
Claims 13 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birch et al. in US 2005/0085440 (published: April 21, 2005) in view of Bhise et al. in Asian Journal of Pharmaceutics 201 – 215 (2008), as evidenced by Davis et al. in US 2001/0055569 (published December 27, 2001) and Drugbank at https://www. drugbank.ca/drugs/DB00921; as applied to the rejection of Claims 1 – 4 and 10 in the 103(a) rejection above, and further in view of Kraft et al. in Pediatrics 122:e601 – e607 (2008) (IDS NPL Cite No. AZ).
As discussed in the 103(a) rejection above, Birch in view of Bhise render prima facie obvious an aqueous formulation comprising buprenorphine as recited in instant Claim 1, and a process for preparing said formulation.  Birch teaches the formulation can induce rapid and prolonged analgesia when delivered intranasally to a patient.
Birch does not teach a method of treating opioid withdrawal syndrome comprising administering to a subject an effective amount of said buprenorphine formulation.  
Kraft teaches sublingual administration of an aqueous buprenorphine solutions for the treatment of opiate withdrawal.  Kraft teaches sublingual buprenorphine at 13.2 to 39.0 µg/kg per day was largely effective in controlling neonatal abstinence syndrome (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of inducing analgesia comprising administering intranasally the aqueous solution of Birch and Bhise, to alternatively treat a subject having neonatal opioid withdrawal syndrome. One would have been motivated to do so, with a reasonable and predictable expectation of .   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 – 4 and 7 – 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 20 of US patent 10,660,849.
Although the instant claims and the claims of the US patent are not identical, they are not patentably distinct from each other.  The instant and US patent claims each recite a pharmaceutical formulation in form of aqueous solution for sublingual and buccal administration comprising the same components, buprenorphine, a thickening agent and a buffering agent in the same amounts and pH range. 
All of the elements of the instant application claims are found in the claims of the US patent.  The difference between the instant claims and the conflicting US patent claims is that the US patent claims include more elements (e.g. requiring a specific viscosity range) and is thus more specific.  Thus the invention of the US patent claims are in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated" by the “species". See In re 
It is noted that the language describing the instantly claimed pharmaceutical formulation as “ready-to-use” does not appear to change the scope of the “pharmaceutical formulation” recited in the US patent claims.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of U.S. Patent 10,660,849.  Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 5 of U.S. Patent 10,660,849. This is a statutory double patenting rejection.
In the present case the subject matter of the instant and patented claims (instant Claim 5 and US patent Claim 1; and instant Claim 6 and US patent Claim 5), encompass the identical components (1), (2) and (3) in the same amounts and pH range, and the same viscosity range; and are thus co-extensive in scope.
ready-to-use” pharmaceutical formulation. Accordingly, the instantly claimed “ready-to-use” pharmaceutical formulation is considered to be coextensive in scope with the “pharmaceutical formulation” recited in the US patent claims, absent specific evidence to the contrary.
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Conclusion
Claims 1 – 17 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DENNIS HEYER/Primary Examiner, Art Unit 1628